

	

		II

		Calendar No. 354

		109th CONGRESS

		1st Session

		S. 2015

		[Report No. 109–212]

		IN THE SENATE OF THE UNITED STATES

		

			November 15, 2005

			Mr. Isakson (for himself

			 and Mr. Chambliss) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		

			December 21, 2005

			Reported by Mr. Inhofe,

			 without amendment

		

		A BILL

		To provide a site for construction of a national health

		  museum, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the National

			 Health Museum Act of 2005.

		2.PurposeThe purpose of this Act is to provide for a

			 site to be used for the construction and operation of a national health

			 museum.

		3.DefinitionsIn this Act, the following definitions

			 apply:

			(1)AdministratorThe

			 term Administrator means the Administrator of General

			 Services.

			(2)CERCLAThe

			 term CERCLA means the Comprehensive Environmental Response, Compensation, and

			 Liability Act of 1980 (42 U.S.C. 9601 et seq.).

			(3)CommitteesThe

			 term Committees means the Committee on Transportation and

			 Infrastructure of the House of Representatives and the Committee on Environment

			 and Public Works of the Senate.

			(4)MuseumThe

			 term Museum means the National Health Museum, Inc., a District of

			 Columbia nonprofit corporation exempt from taxation pursuant to section

			 501(c)(3) of the Internal Revenue Code of 1986.

			(5)Northern

			 portion of the propertyThe term northern portion of the

			 property means that portion of the property which the Administrator and

			 Museum deem appropriate for the museum facility.

			(6)PropertyThe

			 term property means the property located in the District of

			 Columbia, subject to survey and as determined by the Administrator, generally

			 consisting of Squares 325 and 326, and the westerly portions of Squares 351 and

			 352, including the parcel and structure commonly known as the Cotton

			 Annex. The property is generally bounded by 12th Street, Independence

			 Avenue, Maryland Avenue, the James Forrestal Building, and L’Enfant Plaza, all

			 in Southwest, Washington, D.C., and shall include all associated air rights,

			 improvements thereon, and appurtenances thereto.

			(7)Southern

			 portion of the propertyThe term southern portion of the

			 property means that portion of the property other than the northern

			 portion of the property.

			4.Conveyance of

			 property

			(a)Authority to

			 Convey

				(1)In

			 generalSubject to the requirements of this Act, the

			 Administrator shall convey the property to the Museum on such terms and

			 conditions as the Administrator considers reasonable and appropriate to protect

			 the interests of the United States and further the purposes of this Act.

				(2)AgreementAs

			 soon as practicable, but not later than 60 days after the date of enactment of

			 this Act, the Administrator shall enter into an agreement with the Museum for

			 the conveyance.

				(3)Terms and

			 conditionsThe terms and conditions of the agreement shall

			 address, among other things, mitigation of developmental impacts to existing

			 Federal buildings and structures, security concerns, and operational protocols

			 for development and use of the property.

				(4)Separate

			 conveyance of northern and southern portionsUnder the agreement,

			 the Administrator shall convey the northern portion of the property separately

			 from and, if so agreed by the Administrator and the Museum, at a different time

			 than the southern portion of the property.

				(b)Purchase

			 Price

				(1)In

			 generalThe purchase price for the property shall be its fair

			 market value based on its highest and best use as determined by an independent

			 appraisal commissioned by the Administrator and paid for by the Museum.

				(2)Selection of

			 appraiserThe appraisal shall be performed by an appraiser

			 mutually acceptable to the Administrator and the Museum.

				(3)Terms and

			 conditions for appraisal

					(A)In

			 generalExcept as provided by subparagraph (B), the assumptions,

			 scope of work, and other terms and conditions related to the appraisal

			 assignment shall be mutually acceptable to the Administrator and the

			 Museum.

					(B)Required

			 termsThe following terms and conditions shall apply to the

			 appraisal:

						(i)The

			 appraisal shall assume that the property does not contain hazardous substances

			 (as defined in section 101 of CERCLA (42 U.S.C. 9601)) which require remedial

			 action (as defined in such section).

						(ii)The appraisal

			 shall state a value for the property as a whole as well as separate values for

			 the northern portion and southern portion of the property, taking into

			 consideration the impact to value (if any) resulting from a conveyance of less

			 than the entirety of the property.

						(c)Application of

			 ProceedsThe purchase price shall be paid into the Federal

			 Buildings Fund established under section 592 of title 40, United States Code.

			 Upon deposit, the Administrator may expend the proceeds from the conveyance for

			 any lawful purpose consistent with existing authorities granted to the

			 Administrator; except that the Administrator shall provide the Committees with

			 30 days advance written notice of any expenditure of the proceeds.

			(d)Quit Claim

			 Deed

				(1)In

			 generalThe property shall be conveyed pursuant to 2 quit claim

			 deeds (one for the northern portion and one for the southern portion of the

			 property), each of which shall contain the covenants required by section 120(h)

			 of CERCLA (42 U.S.C. 9620).

				(2)Limitation on

			 liabilityThe United States shall not be liable or responsible

			 pursuant to paragraph (1) for any additional remedial action—

					(A)with respect to

			 hazardous substances not existing on the property as of the date of conveyance,

			 unless the presence of such hazardous substances on the property was caused by

			 the United States; or

					(B)caused, required,

			 or arising out of actions of the Museum, its affiliate, any successor thereto,

			 or any of their respective agents, contractors, or assigns.

					(e)Use

			 RestrictionThe northern portion of the property shall be

			 dedicated for use as a site for a national health museum for the 99-year period

			 beginning on date of conveyance of that portion to the Museum.

			(f)Reversion

				(1)Bases for

			 reversionThe northern portion of the property shall revert to

			 the United States, without any obligation for repayment by the United States of

			 any amount of the purchase price for the property, if—

					(A)that portion is

			 not used as a site for a national health museum at any time during the 99-year

			 period referred to in subsection (e); or

					(B)the Museum has

			 not commenced construction of a museum facility on that portion in the 5-year

			 period beginning on the date of enactment of this Act, other than for reasons

			 beyond the control of the Museum as reasonably determined by the

			 Administrator.

					(2)EnforcementThe

			 Administrator may perform any acts necessary to enforce the reversionary rights

			 provided in this section.

				(3)Custody of

			 property upon reversionIf any portion of the property reverts to

			 the United States pursuant to this section, such property shall be under the

			 custody and control of the Administrator.

				(g)Closing

				(1)DeadlineThe

			 Administrator shall convey the northern and southern portions of the property

			 not later than 3 years after the date of enactment of this Act. The

			 Administrator may extend that period for such time as is reasonably necessary

			 for the Museum to perform its obligations under section 5(a).

				(2)Applicability

			 of requirementsThe requirements of this Act shall remain in full

			 force and effect with respect to any portion of the property conveyed before

			 the deadline established by paragraph (1) or any extension.

				5.Environmental

			 matters

			(a)Liabilities and

			 ResponsibilitiesThe agreement entered into under section 4(a)(2)

			 shall provide that the Museum will conduct any environmental remediation

			 activity with respect to the property, and bear the costs of any such activity,

			 except as otherwise provided by section 4(d) and subsection (b) of this

			 section.

			(b)Crediting of

			 Remediation CostsAny costs of environmental remediation

			 activities referred to in subsection (a) shall be credited to the purchase

			 price for the property up to an amount not greater than the purchase price for

			 the property.

			(c)Scope of

			 Remediation ActivitiesThe scope of any required environmental

			 remediation activity with respect to the property shall be as required by

			 section 120 of CERCLA (42 U.S.C. 9620).

			6.Incidental

			 costs

			(a)ResponsibilitiesExcept

			 as otherwise specifically provided by this Act, the Museum shall bear any and

			 all costs associated with complying with the provisions of this Act, including

			 studies and reports, surveys, relocating tenants, and mitigating impacts to

			 existing Federal buildings and structures resulting directly from the

			 development of the property by the Museum.

			(b)Relocation of

			 Existing TenantsThe costs of relocating existing tenants

			 (including the costs of related studies), shall be paid by the Museum up to an

			 amount to be agreed upon by the Administrator and Museum in the agreement

			 entered into under section 4(a)(2), and any costs in excess of such agreed upon

			 amount shall be credited to the purchase price for the property upon the

			 closing on the portion of the property first conveyed.

			7.Land use

			 approvals

			(a)Existing

			 AuthoritiesNothing in this Act shall be construed as limiting or

			 affecting the authority or responsibilities of the National Capital Planning

			 Commission or the Commission of Fine Arts.

			(b)Cooperation

				(1)Zoning and land

			 useSubject to paragraph (2), the Administrator shall reasonably

			 cooperate with the Museum with respect to any zoning or other land use matter

			 relating to development of the property in accordance with this Act. Such

			 cooperation shall include consenting to applications by the Museum for

			 applicable zoning and permitting with respect to the property.

				(2)LimitationsThe

			 Administrator shall not be required to incur any costs with respect to

			 cooperation under this subsection and any consent provided under this

			 subsection shall be premised on the property being developed and operated in

			 accordance with this Act.

				8.ReportsNot later than one year after the date of

			 enactment of this Act, and annually thereafter until the end of the 5-year

			 period following conveyance of the property or until substantial completion of

			 the museum facility (whichever is later), the Museum shall submit annual

			 reports to the Administrator and the Committees detailing the development and

			 construction activities of the Museum with respect to this Act.

		

	

		December 21, 2005

		Reported without amendment

	

